Citation Nr: 9917278	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-22 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), to include as a result of rape.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 RO rating decision that denied the 
veteran's claim of service connection for PTSD due to rape.

Also on appeal were claims for increased ratings for the 
veteran's service-connected right and left knee disabilities 
which the RO denied in February 1997.  However, the veteran 
withdrew these issues from appellate consideration at a 
hearing before a member of the Board in April 1999.  See 
38 C.F.R. § 20.204 (1998).  Consequently, these issues will 
not be further addressed.  


REMAND

The veteran's claim of service connection for PTSD is based 
on two claimed inservice stressors.  The first claimed 
stressor involves an attempted rape in mid April 1979 in the 
barracks of a Replacement Center.  In this regard, the 
veteran claims that she awoke from sleeping to find a man 
standing over her.  She said that she started screaming and 
that the man punched her and jumped out of a window.  She 
said that the man was later apprehended and that charges were 
made against him, but that the charges were dismissed 
following a trial.  

The second claimed stressor involves a date rape that took 
place a few months after the first alleged stressor.  The 
veteran said that she became pregnant as a result of this 
incident and had an abortion. 

The veteran's claim of service connection for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107, in that it 
is plausible.  This is so in light of a diagnosis of PTSD in 
the file, presumed-to-be credible history of stressors as 
relayed above, and medical evidence which raises a possible 
link between the alleged inservice stressors and PTSD.  See 
King v. Brown, 5 Vet. App. 19 (1993); Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997). 

In Cohen, the Court of Appeals for Veterans Claims (formally 
known as the Court of Veterans Appeals) cited the three 
elements required by section 3.304(f) to warrant a grant of 
service connection for PTSD:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen at 138.  The Court also held that, if the claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
"credible supporting evidence."  Id. at 142.

It is clear in the instant case that the veteran's claimed 
stressors are not related to combat, but are instead related 
to alleged personal assaults. 

In February 1996 VA established special evidentiary 
procedures for claims of service connection for PTSD based on 
personal assault.  See VA ADJUDICATION PROCEDURE MANUAL M21-
1, PART III, paragraph 5.14c; Patton v. West, 12 Vet. App. 
272 (1999).  These procedures outline alternative sources of 
corroborating evidence in the event that there is no 
documentation that an alleged personal assault occurred.  
Such documentation includes testimonial statements from 
confidants such as family members or clergy, as well as 
evidence of behavioral changes to include lay statements, 
evidence of substance abuse and/or performance evaluations. 

In April 1999 the veteran testified that although she had 
pressed charges against the man who attempted to rape her in 
1979, attempts to obtain the trial records from these charges 
were unsuccessful.  More specifically, she said that she was 
told by the military police that the records had been burned.  
However, she did provide the names of two women who were 
present in the barracks at the time of the alleged incident.  
Consequently, the veteran should be given the opportunity to 
contact these women for verification of this incident.  The 
veteran also testified that she began using drugs while 
serving in Germany and had gotten in a lot of trouble at Fort 
Campbell because of her desire to leave the military, 
including receiving an Article 15 for taking money.  Because 
current personnel records on file do not show that the 
veteran received an Article 15 or that any other disciplinary 
action had been taken against her, her official military 
performance fiche (OMPF) should be obtained from the National 
Personnel Records Center.  See VA MANUAL M21-1, PART III, 
paragraph 5.14c(7).

The veteran further testified that after the attempted rape 
in 1979, she was taken to a hospital at Fort Campbell for 
treatment, but could not remember the name of the hospital.  
In this regard, while the claims file contains service 
medical records in 1978 and 1982, it is devoid of any service 
medical records from 1979, 1980 or 1981.  Consequently, an 
attempt should be made to obtain the veteran's complete 
service medical records from the NPRC.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

With respect to postservice evidence, the veteran indicated 
on a PTSD personal assault questionnaire in 1997 that she 
received medical treatment at a Vet Center in Columbia, South 
Carolina.  VA records on file reflect that she has been seen 
by the Day Treatment Women's Group.  The veteran testified in 
1999 that she received treatment for her depression at a VA 
medical center (VAMC) in Charleston, South Carolina.  Records 
from the Dorn VAMC reflect hospitalization from February to 
March 1997.  It is not clear whether all her VA treatment 
records have been obtained.  Accordingly, a request should be 
made for the treatment records from both of these facilities, 
as well as from any other source so identified by the 
veteran.  Murincsak, supra.  It should also be noted that the 
veteran was awarded benefits from the Social Security 
Adminsitaion (SSA) in 1994 and that evidence reviewed by SSA 
in conjunction with this award included a psychological 
report dated in January 1994.  This report, along with the 
veteran's complete SSA file, should be obtained.  Id.

After the above development has been completed, the RO should 
determine whether the record establishes the existence of the 
alleged stressors in service.  If so, then, and only then, 
should the case be referred for a medical examination to 
determine the sufficiency of the stressor(s) and whether the 
remaining elements required to support the diagnosis of PTSD 
have been met.  In such a referral, the adjudicators should 
specify to the examiner precisely what stressor(s) have been 
accepted as established by the record, and the medical 
examiner must be instructed that only those events may be 
considered in determining whether stressor(s) to which the 
veteran was exposed during service were of sufficient 
severity as to have resulted in a current diagnosis of PTSD.  
In this regard, although a diagnosis of PTSD is reflected in 
counseling records, such a diagnosis is not clear from all of 
the medical evidence of record, nor is it clear what 
stressors were relied upon by the counselor who made this 
diagnosis.

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should contact the National 
Personnel Records Center to ascertain 
whether any additional service medical 
records are available pertaining to the 
veteran.  A complete copy of the 
veteran's service personnel records, to 
include her official military performance 
fiche (OMPF), should also be requested.  
The development action taken should be 
noted in the claims folder.

2.  The veteran should be given the 
opportunity to submit additional evidence 
that may aid in the adjudication of her 
claim of service connection for PTSD.  
The evidence should include corroborating 
evidence of the alleged stressors such as 
testimonial statements from the named 
fellow servicewomen who witnessed the 
attempted rape in 1979, as well as any 
evidence of behavioral changes following 
the stressful incidents (such as lay 
statements, documentation of performance 
evaluations and/or disciplinary actions 
in service).  The veteran should also be 
given the opportunity to identify any 
additional sources of medical treatment, 
VA or private for her psychiatric 
disability.  In the event that any such 
sources are identified, the RO should 
directly contact the sources and obtain 
copies of the treatment records following 
the procedures of 38 C.F.R. § 3.159 
(1998).  Any additional VA treatment 
records, not already in the file, should 
also be obtained.  The development action 
taken should be noted in the claims 
folder.

3.  The RO should contact the SSA and 
request copies of any disability 
determination by that agency pertaining 
to the veteran, as well as all medical 
records that the agency used in 
determining the eligibility of the 
veteran for disability benefits, 
including a copy of the January 1994 
psychiatric report.

4.  Following the above, and in 
compliance with Manual M21-1, Part III, 
paragraph 5.14, the RO must make a 
specific determination, based upon the 
complete record, as to whether the 
evidence is sufficient to establish the 
occurrence of the stressor(s) as claimed 
by the veteran. This determination may 
include obtaining an interpretation of 
any behavior changes by a VA 
neuropsychiatric physician in accordance 
with paragraph 5.14c(9).  The RO is 
further advised that in accordance with 
the Patton decision discussed above, in 
adjudicating the existence of an in-
service stressor, and any other material 
issue, the equipoise standard of proof, 
not the preponderance standard must be 
applied. 

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify those stressors for the record 
and then schedule the veteran for a VA 
psychiatric examination in order to 
determine, after a review of all 
pertinent evidence and evaluation of the 
veteran, whether she currently meets the 
diagnostic criteria for PTSD.  In 
determining whether the veteran has PTSD 
due to an in-service stressor, the 
examiner is hereby notified that only the 
verified history detailed by the RO may 
be relied upon.  The claims file, to 
include a copy of this remand, along with 
any additional evidence obtained pursuant 
to this remand, should be provided to the 
examiner for review.  A notation to the 
effect that the claims file was reviewed 
must be included in the report, as well 
as the complete rationale for all 
opinions expressed.  All appropriate 
special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.

6. After the development requested above 
has been completed, then the RO should 
again review the veteran's claim for 
service connection for PTSD.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish her and 
her representative with a supplemental 
statement of the case and they should be 
given an opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
remand is to develop the record.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










